UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANTHONY ZAPPIN,                                              :
                                              Plaintiff,      :
                                                              :   20 Civ. 5602 (LGS)
                            -against-                         :
                                                              :         ORDER
 J. RICHARD SUPPLE, JR., et al.,                              :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 21, 2020, the Clerk of Court entered default as to Defendants

J. Richard Supple, Jr., and Hinshaw & Culbertson LLP (“H&C”).

        WHEREAS, on November 3, 2020, Defendants filed a motion to set aside the entry of

default. Defendants argue that there is no personal jurisdiction over them because they were not

properly served and, in the alternative, that setting aside the default is warranted under the factors

provided in Enron Oil Corp. v. Diakuhara, 10 F.3d 90 (2d Cir. 1993).

        WHEREAS, on December 7, 2020, Plaintiff filed a motion to set aside the entry of default

and requesting an order directing Defendants to answer the Amended Complaint.

        WHEREAS, on December 21, 2020, Defendants filed a motion to dismiss the Amended

Complaint pursuant to Federal Rules of Civil Procedures 4(m), 12(b)(2), 12(b)(5) and 12(b)(6).

On January 12, 2021, Plaintiff filed a memorandum in opposition to Defendants’ motion to

dismiss. Defendants filed a reply memorandum on January 19, 2021.

        WHEREAS, on January 11, 2021, Plaintiff filed a motion requesting that Defendants be

deemed served or seeking an evidentiary hearing on the issue of service. Defendants filed a

memorandum in opposition on January 25, 2021.

        WHEREAS, the motions to set aside the default, motion to dismiss and motion for a
hearing were referred to Magistrate Judge Fox.

         WHEREAS, on March 10, 2021, Judge Fox issued a Report and Recommendation

(“Report”) finding, inter alia, that service of process was insufficient as to both Defendants and

recommending, inter alia, granting the motions to set aside the default in part; denying the

request to dismiss the Amended Complaint per Rules 4(m), 12(b)(2) and 12(b)(5); and denying

the motion for an evidentiary hearing. The remainder of the Report’s findings and

recommendations are not relevant to this Order and will be considered, if appropriate, in a later

order.

         WHEREAS, on March 24, 2021, Defendants filed an objection to the Report objecting to

recommendations not relevant for this Order.

         WHEREAS, in reviewing a magistrate judge’s report, a court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72(b) advisory committee’s note to 1983 amendment; accord Candelaria v. Saul, No.

18 Civ. 11261, 2020 WL 996441, at *1 (S.D.N.Y. Mar. 2, 2020). “A judge of the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

Motions to Set Aside Entry of Default

         WHEREAS, the Report recommends granting the parties’ request to vacate the entry of

default pursuant to Rule 55(c). All parties sought this relief and no party objected to this portion

of the Report.

         WHEREAS, the factual and legal bases underlying this recommendation are not clearly

erroneous or contrary to law.


                                                  2
       WHEREAS, the Report’s recommendation to vacate the entry of default is adopted.

Motion to Dismiss for Improper Service and Lack of Personal Jurisdiction

       WHEREAS, the Report recommends finding that there was insufficient service of process

but denying dismissal under Rule 12(b)(5) because both Defendants had actual notice of the

Complaint. No party objected to this portion of the Report.

       WHEREAS, the factual and legal bases underlying the Report’s finding that service on

Defendants Supple and H&C insufficient are not clearly erroneous or contrary to law.

       WHEREAS, the Report’s finding that there was insufficient service as to both Defendants

is adopted.

       WHEREAS, to exercise personal jurisdiction over Defendants, “the plaintiff’s service of

process upon the defendant must have been procedurally proper.” Waldman v. Palestine

Liberation Org., 835 F.3d 317, 327 (2d Cir. 2016); accord Hines v. Roc-A-Fella Records, LLC,

No. 19 Civ. 4587, 2020 WL 1888832, at *2 (S.D.N.Y. Apr. 16, 2020). Because service was

insufficient, there is no personal jurisdiction over Defendants.

       WHEREAS, if a plaintiff shows good cause for failure to serve a defendant, Rule 4(m)

requires an extension of the time for service. Fed. R. Civ. P. 4(m). Courts consider three factors

to determine if good cause exists: “(1) whether the delay resulted from inadvertence or whether a

reasonable effort to effect service has occurred, (2) prejudice to the defendant, and (3) whether

the plaintiff has moved for an enlargement of time to effect service under Rule 6(b) of the Federal

Rules of Civil Procedure.” Jones v. Westchester Cty., 182 F. Supp. 3d 134, 143 (S.D.N.Y. 2016);

Hines, 2020 WL 1888832, at *2.

       WHEREAS, good cause for a mandatory extension does not exist. As to the first factor,

the Report finds Plaintiff tried to effect service but did not follow appropriate processes to effect

service sufficiently. Plaintiff rejected the opportunity for the U.S. Marshals Service to effect


                                                  3
service. Plaintiff does not state that he requested Defendants to waive service or coordinate a

time and place to effect service. Plaintiff’s effort to effect service was not reasonable. As to the

second factor, there will be no prejudice to Defendants if an extension is granted because, as the

Report finds, Defendants had actual notice of the lawsuit. As to the third factor, Plaintiff has not

made a timely request to extend the time to effect service under Rule 6(b). Weighing these

factors does not support finding good cause.

        WHEREAS, in the absence of good cause, a district court may exercise its discretion to

grant an extension of time to effect service. Meilleur v. Strong, 682 F.3d 56, 61 (2d Cir. 2012);

accord Hines, 2020 WL 1888832, at *2. In exercising their discretion, courts consider various

factors including “(1) whether any applicable statutes of limitations would bar the action once

refiled; (2) whether the defendant had actual notice of the claims asserted in the complaint;

(3) whether defendant attempted to conceal the defect in service; and (4) whether defendant

would be prejudiced by extending plaintiff’s time for service.” Kogan v. Facebook, Inc., 334

F.R.D. 393, 404 (S.D.N.Y. 2020); Hines, 2020 WL 1888832, at *2.

        WHEREAS, the relevant factors support issuing a discretionary extension of the time to

effect service. As to the first factor, there is insufficient information to make a full determination,

but the statute of limitations would likely bar the action if refiled. As to the second factor, the

Report finds Defendants had actual notice of the claims. As to the third factor, there is no

evidence Defendants attempted to conceal a defect in service. As to the fourth factor, for the

reasons explained above, Defendants would not be prejudiced by extending Plaintiff’s time for

service. Three of the four factors weigh in favor of a discretionary extension and the fourth factor

is neutral. It is hereby

        ORDERED that the Report is adopted in part and modified in part. The remainder of the

Report and Defendants’ motion to dismiss will be considered if Plaintiff properly effects service.


                                                  4
It is further

        ORDERED that the motions to set aside the entry of default are granted in part. The

portions of the motions seeking to vacate the default are granted. The entry of default is vacated.

Defendants’ request to dismiss the Amended Complaint for lack of personal jurisdiction is denied

without prejudice. Plaintiff’s requests for relief other than setting aside the entry of default are

denied without prejudice. 1 It is further

        ORDERED that Plaintiff shall effect service within 30 days of this Order. By June 18,

2021, Plaintiff shall file a letter not to exceed three pages that explains the method of service

undertaken and includes a notarized affidavit setting forth the relevant facts. No further

extensions will be granted absent extraordinary circumstances. If Plaintiff does not effect proper

service within 30 days, this action may be dismissed for failure to prosecute. If Defendants seek

to contest service, they shall file a letter not to exceed three pages within one week of Plaintiff’s

letter. Defendants’ letter should explain the basis for the dispute and should be supported by facts

provided in a notarized affidavit. See Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301

F.3d 54, 57-58 (2d Cir. 2002); accord Voice Tele Servs. v. Zee Telecoms Ltd., No. 19 Civ. 5257,

2021 WL 951640, at *3 (S.D.N.Y. Mar. 12, 2021). It is further

        ORDERED that Plaintiff’s motion for an evidentiary hearing on service of process is

denied as moot.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff and to

terminate the motions at Dkt. Nos. 23, 26 and 34.

Dated: May 19, 2021
       New York, New York



1
 In his motion to set aside the default, Plaintiff seeks an order directing Defendants to answer the
Amended Complaint, an order deeming H&C served and permission to serve H&C by electronic
means.

                                                   5
